Citation Nr: 0018538	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
undiagnosed partial complex type seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for undiagnosed partial complex 
type seizures, and evaluated the disability as 10 percent 
disabling.  The grant of service connection and the 
evaluation were made effective November 12, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not experienced any major seizures, and 
has not experienced a minor seizure at any time since at 
least 1996.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
undiagnosed partial complex type seizures have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.124a, Diagnostic Codes 8910, 8914 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records dated from March to April 
1995 show that in March 1995 he reported having had several 
small seizures.  the veteran was seen with complaints of cold 
feeling and dizziness.  Later in March 1995, the assessment 
was questionable new partial complex seizure.  Chest X-rays 
were normal.  An electroencephalogram was also normal.  

The veteran underwent a Persian Gulf examination in May 1995.  
The veteran reported that approximate six months earlier he 
had developed petit mal seizures.  The assessment was 
"seizure disorder by history followed by the neurology 
department" at a VA medical center.  

In a statement dated in May 1995, the veteran reported that 
he had experienced two "major seizures" and "some minor 
incidents of abnormal feelings" during the period from 
August 1994 to "well after" March 1995.

In his initial claim for benefits dated, and received, in 
November 1997 the veteran reported that he had experienced 
seizures between September 1994 and September 1995.

In statements dated in February 1998, the veteran and his 
spouse reported that he had experienced seizures in 1994 and 
1995.

The veteran was accorded a VA epilepsy and narcolepsy 
examination in June 1998.  On examination, he was described 
as alert and oriented.  His speech was fluent and 
intelligent.  Sensation in all three branches of the 
trigeminal nerve was normal.  There was no facial asymmetry 
or paresis.  On motor examination, tone was normal in all 
four extremities.  Muscle strength in all muscle groups was 
normal.  Cerebellar examination was normal.  The impression 
was history of unusual spells labeled as seizure disorder.  
The examiner reported that episodes which the veteran 
described were unlikely to seizures since he retained 
complete consciousness during them and he had very vivid 
recollection of those events.  The examiner reported that it 
was unclear what the episodes could be termed, but that a 
seizure disorder had been ruled out, and the veteran had not 
experienced any episodes in the previous two to two-and-a-
half years.  

The veteran was also accorded a VA general medical 
examination in June 1998.  The examiner reported that the 
examination was normal for a person of the veteran's age.  
The diagnosis was rule in or out seizure disorder.  

Pertinent Law and Regulations

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In the instant case the 
veteran is technically not seeking an increased rating, since 
his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Fenderson v. West 12 
Vet. App. 119; Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's seizure disorder has been evaluated throughout 
the appeals period under the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8914, epilepsy, psychomotor.  
Seizures are rated in accordance with a general rating 
formula applicable to the various types of seizures in 
Diagnostic Codes 8910-8914.  Under that formula, a 10 percent 
rating is warranted when there is a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent rating is 
warranted when at least one major seizure has occurred in the 
last two years or when at least two minor seizures have 
occurred in the last six months.  A 40 percent disability 
evaluation is warranted when there has been at least one 
major seizure in the last 6 months or two in the last year.  
A 40 percent rating is also warranted for five to eight minor 
seizures weekly.

Analysis

The Board observes that the issue is not whether the veteran 
has a seizure disorder, since service connection has been 
established for that disability.  The issue is the frequency 
and type of seizures he experiences.

The undisputed evidence is that the veteran has not 
experienced a seizure of any type since at least September 
1995.  None of the veteran's seizures have involved a loss of 
consciousness, and thus they do not meet the VA definition of 
a major seizure.  38 C.F.R. § 4.124a, Note 1, following 
Diagnostic Code 8911 (1999).  Therefore it cannot be found 
that the veteran has had a major seizure within two years of 
any period since the effective date of the grant of service 
connection, nor can it be found that he has had a minor 
seizure within six months of any period since the effective 
date of the grant of service connection.

The Board does note that the veteran's representative 
reported in the notice of disagreement dated in November 
1998, that the veteran experiences minor seizures one time 
per week.  There is, however, no evidence of such seizures 
and neither the veteran's statements, nor the clinical 
findings show such a level of seizure activity.  As just 
noted, there is no evidence of seizure activity since at 
least September 1995

The Board observes that the notes in 38 C.F.R. § 4.124(a) 
which follow Diagnostic Code 8914 provide specific guidelines 
for determining the impact of a seizure disorder on the 
employability of a claimant.  In pertinent part, where a case 
is encountered with a definite history of unemployment, full 
and complete development should be undertaken to ascertain 
whether the disorder is the determining factor in the 
inability to obtain employment.  There is no evidence that 
the veteran's seizure disorder or any other disability 
interferes with his employment.  The 1998 VA examination 
revealed no loss of time from work and no deficit in 
performance.  

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the negative evidence with the positive evidence 
to otherwise warrant favorable determinations in this matter.


ORDER

An evaluation in excess of 10 percent for undiagnosed partial 
complex type seizures is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

